NO








NO. 12-10-00320-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: FRANKLIN SMITH, JR.,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            In
this original proceeding, Relator Roy Franklin Smith, Jr. seeks a writ of
mandamus to compel compliance with various federal and state constitutional and
statutory provisions.  As respondents, Relator names Greg Abbott, Attorney
General of Texas; Micheal Jimerson, Henderson County District Attorney; Allison
Ballard Biggs, “pro tem prosecutor”; and Thad W. Davidson, “attorney
appointed.” 
            A
court of appeals has the authority to issue writs of mandamus against a judge
of a district or county in the court of appeals district and all writs
necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004).  In order for this court to
issue a writ of mandamus against any other officer or individual, a relator
must show that the writ is necessary to enforce this court’s jurisdiction.  See
id.; In re Coronado, 980 S.W.2d 691, 692-93
(Tex. App.–San Antonio 1998, orig. proceeding).  Relator has not shown that the
issuance of a writ of mandamus against any of the respondents is necessary to
enforce this court’s jurisdiction.  Consequently, we have no authority to issue
the writ.  Accordingly, the petition for writ of mandamus is dismissed
for want of jurisdiction.
Opinion delivered October 20, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)